             Case 3:19-cv-05898-VC Document 55 Filed 03/19/20 Page 1 of 4



 Robert A. Weikert (Bar No. 121146)
 rweikert@nixonpeabody.com
 Andrew H. Winetroub (Bar No. 291847)
 awinetroub@nixonpeabody.com
 NIXON PEABODY LLP
 One Embarcadero Center, 32nd Floor
 San Francisco, California 94111-3600
 Tel. (415) 984-8200
 Fax. (866) 294-8300

 David L. May (Appearance Pro Hac Vice)
 dmay@nixonpeabody.com
 Jennette W. Psihoules (Appearance Pro Hac Vice)
 jpsihoules@nixonpeabody.com
 NIXON PEABODY LLP
 799 9th Street NW
 Washington, DC 20001-4501
 Tel. (202) 585-8000
 Fax. (202) 585-8080

 Attorneys for Plaintiff
 BANDAI NAMCO Entertainment America Inc.

                          UNITED STATES DISTRICT COURT

                        NORTHERN DISTRICT OF CALIFORNIA

                              SAN FRANCISCO DIVISION

BANDAI NAMCO ENTERTAINMENT                     Case No. 3:19-cv-05898-VC
AMERICA INC.,
               Plaintiff,                      PARTIES’ JOINT RESPONSE TO
                                               DOCKET NO. 54 REGARDING APRIL
                                               14, 2020 SETTLEMENT CONFERENCE
       vs.

ATGAMES HOLDINGS, LTD.; and DOES 1
through 50,

               Defendants.
ATGAMES HOLDINGS, LTD.,

                       Counter-Claimant,
       vs.

BANDAI NAMCO ENTERTAINMENT
AMERICA INC.,

                       Counter-Defendant.




Joint Response Re: Settlement Conference                     Case No. 3:19-cv-05898-VC
          Case 3:19-cv-05898-VC Document 55 Filed 03/19/20 Page 2 of 4




       Pursuant to the Court’s Notice Regarding Settlement Conference (Docket No. 54), the

Parties have met and conferred regarding their positions about the proposed next steps for the

currently calendared Settlement Conference before Judge Beeler on April 14, 2020, as set forth in

the Notice and Order Regarding Settlement Conference (Docket No. 49). The Parties propose that

the current deadlines set forth in the Notice and Order Regarding Settlement Conference remain

in place and that the parties conduct the settlement conference on April 14, 2020 telephonically.



DATED: March 19, 2020                        /s/ Robert A. Wiekert
                                             Robert. A. Weikert
                                             David L. May
                                             Andrew H. Winetroub
                                             Jennette W. Psihoules

                                             Attorneys for Plaintiff
                                             BANDAI NAMCO Entertainment America Inc.


DATED: March 19, 2020                        /s/ Jennifer D. Bennett
                                             Jennifer D. Bennett
                                             Jinshu Zhang

                                             Attorneys for Defendant
                                             AtGames Holdings, Ltd.




                                               -2-
Joint Response Re: Settlement Conference                                  Case No. 3:19-cv-05898-VC
          Case 3:19-cv-05898-VC Document 55 Filed 03/19/20 Page 3 of 4




                                SIGNATURE ATTESTATION

       Pursuant to Civ. L.R. 5-1(i), I hereby attest that all other signatories listed, and on whose

behalf the filing is submitted, concur in this document’s content and have authorized the filing

of this document with the use of their electronic signature.


DATED: March 19, 2020                         /s/ Jennifer D. Bennett
                                              Jennifer D. Bennett

                                              Attorneys for Defendant
                                              AtGames Holdings, Ltd.




                                                -3-
Joint Response Re: Settlement Conference                                   Case No. 3:19-cv-05898-VC
            Case 3:19-cv-05898-VC Document 55 Filed 03/19/20 Page 4 of 4




                                CERTIFICATE OF SERVICE
       I hereby certify that on the date indicated below I caused to be served the

       PARTIES’ JOINT RESPONSE TO DOCKET NO. 54 REGARDING APRIL
       14, 2020 SETTLEMENT CONFERENCE
via the Court’s CM/ECF system upon all counsel of record registered to receive electronic

filings as indicated on the Court’s website, pursuant to Fed. R. Civ. P. 5(b)(2)(E) and Local

Rule 5-1.

       I declare under penalty of perjury, under the laws of the United States of America, that

the above is true and correct. Executed on March 19, 2020, in Alameda, California.


                                                     /s/ Jennifer D. Bennett
                                                      Jennifer D. Bennett




                                               -4-
Joint Response Re: Settlement Conference                                  Case No. 3:19-cv-05898-VC
